Citation Nr: 0935233	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral leg 
disorder (shin splints).

3.  Entitlement to service connection for a cervical spine 
disorder with radiculopathy.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	David L. Borland, Attorney 



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to September 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (A) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in April 2005.  A 
transcript of the hearing is of record.  

In January 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  

The appeal is again REMANDED to the RO.  VA will notify the 
Veteran if further action is required on her part.  


REMAND

A review of the Veteran's service treatment records reveals 
that she was treated for shin splints while in service on 
numerous occasions.  The Veteran was also treated for 
chondromalacia of her knees in November 1982, after it was 
noted that she had had knee pain for three weeks.  The Board 
further observes that the Veteran was diagnosed as having a 
low back strain in June 1983.  In March 1984, the Veteran was 
hospitalized after she fell down some stairs due to alcohol 
intoxication and was observed for a cerebral concussion that 
was not found.  In December 1984, the Veteran was seen with 
complaints of back pain at the L3 level.  A diagnosis of 
myofascial pain was rendered.  In May 1985, the Veteran was 
seen with complaints of back pain from her shoulder to her 
hip.  A diagnosis of muscle strain was rendered at that time.  
The Veteran was again seen with back pain in June 1985.  On 
her July 1985 report of medical history, the Veteran checked 
the "yes" boxes when asked if she had or had ever had 
recurrent back pain and swollen or painful joints.  

At the time of her April 2005 hearing, the Veteran testified 
to having been in an automobile accident in approximately 
April 1983, during her period of service, but stated that she 
was not treated after the accident, and sustained injuries to 
her back, neck, and arms.  She noted that a friend was in the 
car with her when the accident occurred.  She testified that 
the individual who was in the car with her when the accident 
occurred submitted a statement to demonstrate that the 
accident had actually occurred.  She indicated that the neck 
injury sustained in service was the cause of her carpal 
tunnel syndrome.  The Veteran added that in 2002 she was 
involved in an automobile accident in which the vehicle she 
rode was hit from behind.  The Veteran noted that she was 
told by a neurosurgeon that her carpal tunnel syndrome arose 
from her neck problems.  She stated that she had problems 
with all the claimed disorders since her period of service.  

A May 2002 signed statement from T.K., the Veteran's service 
comrade, is to the effect that the Veteran said she was in a 
motor vehicle accident, that T.K. convinced her to seek 
medical treatment, and that the Veteran was told she strained 
a lower back muscle.

Treatment records associated with the claims folder reveal 
that the Veteran currently has bilateral carpal tunnel 
syndrome, cervical facet and disc disease, and lumbar facet 
disc disease.

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, and in the interest of due process, the 
Board is of the opinion that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current low back, cervical spine, bilateral leg (shin 
splints) and knee disorders, and carpal tunnel syndrome, 
found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for VA examination(s) performed by 
qualified physicians, e.g., orthopedist, 
neurologist, to determine the etiology of 
any current low back, cervical spine, and 
bilateral leg and knee disorders, and any 
carpal tunnel syndrome found to be 
present.  A complete history of the 
claimed disorders should be obtained from 
the Veteran, including all post service 
intercurrent injuries.  All indicated 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The claims folders must be 
made available to the examiner(s) for 
review.  The physician-examiner(s) 
is(are) requested to respond to the 
following:

a) the examiner(s) should identify 
all currently diagnosed low back, 
cervical spine, and bilateral 
leg/knee disorders, and any carpal 
tunnel syndrome.

b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed low back, cervical spine, 
bilateral leg or knee disorders, or 
carpal tunnel syndrome, is related 
to the Veteran's period of active 
service (to include findings noted 
in the service medical records and 
any injuries/trauma sustained as a 
result of a purported 1983 
automobile accident) or is such a 
relationship is unlikely (i.e., less 
than a 50-50 probability)?  To the 
extent possible, the examiner is 
requested identify all in-service 
injury from that associated with the 
2002 automobile accident.

c) A rationale must be provided for 
all opinions expressed.  If the 
physician(s) is(are) unable to give 
an opinion with respect to the 
questions presented without 
resorting to speculation, an 
explanation as to why should be 
provided.  The examination report(s) 
should indicate whether the 
examiner(s) reviewed the Veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

2.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examination(s), to 
cooperate with the development of her 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
her last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Then, the RO/AMC should readjudicate 
the Veteran's claims for service 
connection for low back, cervical spine, 
bilateral leg (shin splints) and knee 
disorders, and carpal tunnel syndrome.  
If the benefits sought on appeal remain 
denied, the Veteran and her attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal since 
the April 2009 supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

